DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 15/921,045 filed on December 09, 2020. Claim 29 has been amended. Claims 1 to 29 are currently pending with the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 19-22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (US Publication No.: US 20170004413 A1) hereinafter Flores, in view of Gulati et al. (U.S. Publication No: 20190163768 A1) hereinafter Gulati, and further in view of Yu et al. (U.S. Publication No: 20050033568 A1) hereinafter Yu.
As to claim 1:
An apparatus for extracting features from electronic documents for database query processing[Paragraph 0137 teaches computer implemented data driven classification and data quality checking system of the disclosure, to create a domain vocabulary for use in the associative memory. "Domain vocabulary" means the collection of canonical designations and corresponding variants that are specific to a domain. The computer implemented data driven classification and data quality checking , the apparatus comprising: 
a memory storing a collection of terms of interest from a database composed of a plurality of electronic documents including free-form text [Paragraph 0056 teaches the data source may comprise one or more databases, a computer file, a table, a spreadsheet, and arrays. The one or more databases may comprise database programs, database engines, desktop databases, server databases, SQL (Structured Query Lan-guage) databases, or other suitable databases or directories. Paragraph 0057 teaches data may comprise at least one of raw data, structured data, semi-structured data, unstructured data, free text data, or another suitable type of data. Where free text data comprises alphanumeric data that is unstructured and in a free form (free form text). Paragraph 0145 teaches a domain vocabulary processing tool gleans from the free text data, relevant domain-specific terms and domain-specific phrases, and their respective variant terms and variant phrases, for use in the associative memory. Paragraph 0065 teaches associative memory is configured to ingest the data stored in various data sources and databases. Where "ingest" means an associative memory incorporating new data into existing data, i.e., received data 16a, present in the associative memory. Associative memory is interpreted by the examiner to be a memory storing a collection of terms built from a database containing a plurality of free form text or electronic documents.]; and 
processing circuitry configured to access the memory, and execute computer-readable program code to cause the apparatus to at least [Paragraph 0138 teaches domain vocabulary processing tool may also comprise other suitable computer program instructions, such as embodied in computer software stored on the computer memory accessible to one or more computers or one or more processor devices.]: 
execute a database query for features of the plurality of electronic documents from the database using the collection of terms of interest with arrays in which the terms of interest and variants of the terms of interest are collected, for data analytics performed thereon [Paragraph 0213 teaches the associative memory software comprises or incorporates an associative memory and a machine learning algorithm enabled to identify a plurality of associations, such as patterns of similarities, in the received data. Paragraph 0064 teaches "associative memory" means a collection of data organized into a data structure, such that a plurality of associations are created based upon the underlying system configuration between one element of data and hundreds, thousands, or more other elements of data present in the data structure, and architected to rapidly return large amounts of data for review. Paragraph 0143 teaches a domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific phrases and their variant phrases, into the canonical designations and their corresponding variants, respectively. As used herein, "canonical designation" means a term or phrase in a data set for which many similar ways to identify the term or phrase exist. As used herein, "corresponding variants" mean the similar terms or phrases for a given canonical designation. Paragraph 0144 teaches the final representation of cleaned data is defined as the domain vocabulary. As shown in FIG. 5, the domain vocabulary 134 is preferably input into the associative memory 28, and may be used in one or more downstream system(s). Paragraph 0125, Figure 1, and Figure 4 teach a process comprises the step of searching 182 with the data search mechanism 184, such as the data search program 184a, of the cluster-based batch classification tool 116 (see FIG. 4), using the set of pre-defined criteria 186. The searching step 182 (see FIG. 4) may be performed using the data search mechanism 184 (see FIG. 4), such as the data search program 184a, of the cluster-based batch classification tool 116 (see FIG. 4), which is configured to input one or more query inputs 15a (see FIG. 4) into the associative memory 28 (see FIG. 4).  As shown in FIG. 4, the associative memory 28 contains the received data 16a, such as a plurality of records 158. The cluster-based 

Flores discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose unify terms of interest in the collection of terms of interest to identify variants of the terms of interest, including for a term of interest, the apparatus being caused to at last: using an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and identify candidate variants of the term of interest based thereon extract linguistic features and contextual features of the term of interest and the candidate variants of the term of interest, at least the contextual features being extracted using the unsupervised machine learning algorithm; and use a supervised machine learning algorithm with the linguistic features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest.
Gulati discloses:
unify terms of interest in the collection of terms of interest to identify variants of the terms of interest, including for a term of interest [Paragraph 0045 teaches supervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between , the apparatus being caused to at last least: 
use an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and identify candidate variants of the term of interest based thereon [Paragraph 0045 teaches unsupervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between various keywords, image aspects, image aesthetic values, colors depicted in images, content depicted in images, and the like. A database may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference.]; 
extract linguistic features and contextual features of the term of interest and the candidate variants of the term of interest [Paragraph 0045 teaches a database may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference. To elaborate, the examiner interprets the statistical associations to be a combination of linguistic features and contextual features where both linguistic and features and contextual features are associated with semantic similarity. The extraction of data from the database occurs as a result of the consultation], at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0045 teaches the use of unsupervised machine learning to determine statistical associations (contextual features).]; and 


Flores and Gulati discloses most of the limitations as set forth in claim 1 but do not appear to expressly disclose use a supervised machine learning algorithm with the linguistic features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest.
Yu discloses:
use a supervised machine learning algorithm with the linguistic features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest [Paragraph 0021, 0023-0029 teach a supervised machine learning system, that is provided positive and negative example gene and protein pairs and a training set of example contexts, wherein the gene and protein pairs are sets of known gene and protein pair synonyms. The classifier is trained with the provided positive and negative example gene and protein pairs wherein positive examples are example synonym pairs and negative examples are co-occurring genes and proteins expressions known not to be ; and.

Yu also discloses:
use an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and identify candidate variants of the term of interest based thereon [Paragraph 0016 teaches the contextual similarity or unsupervised machine learning approach finds Sets of words that appear in similar contexts. The main observation is that synonyms of a word can be detected by finding words that appear in the same contexts as t. If the contexts of t and t are similar, then t 1 and t2 are considered synonyms. More formally, the context of a term t may be all words that occur within a d word window from t, e.g., d=5. In order to separate chance co-occurrence from the words that tend to appear together, in one embodiment the method uses mutual information to weight each word W in the context of t. The examiner interprets all words that occur within a d word window to be the candidate variants where t is the term of the interest.]  
15extract linguistic features and contextual features of the term of interest and the candidate variants of the term of interest, at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0016-0019 and Figure 1 teach a unsupervised and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores and Gulati, by incorporating the use of an unsupervised and supervised machine learning system to find and extract synonyms of a word out of candidate words within a word window and the use of a supervised machine learning system to extract words based on a confidence score used to discard low confidence tuples, using  associations of keywords or terms of interest that are variances, co-variances, and related to other keywords where statistical association is considered unification of the keywords, as taught by Yu (Paragraph 0016, 0021, 0023-0029), because all three applications are directed to text analysis using supervised and unsupervised machine learning methodologies; using unsupervised, partially supervised, and supervised machine learning systems as machine learning algorithms, where candidate tuples that are defined and discarded depending on the confidence score, to extract synonyms allows the systems to capture synonyms (or variants) that may be missed by manual labor-intensive tuning/training (see Yu Paragraph 0031).  


As to claim 2:
Flores and Gulati disclose all of the limitation as set forth in claim 1 but does not appear to disclose  wherein before the apparatus is caused to unify the terms of interest, the processing circuitry is configured to execute further computer- readable program code to cause the apparatus to further: define a training set for the supervised machine learning algorithm, the training set including pairs of a 
Yu discloses:
The apparatus of claim 1, wherein before the apparatus is caused to unify the terms of interest, the processing circuitry is configured to execute further computer- readable program code to cause the apparatus to further: 
define a training set for the supervised machine learning algorithm, the training set including pairs of a term and respective other terms, and predictions of the respective other terms being variants of the term, the predictions including predictions of at least some of the other terms being variants of the term, and at least some of the other terms not being variants of the term [Paragraph 0021, 0023, and 0027-0029 teach a supervised machine learning system, that is provided positive and negative example gene and protein pairs and a training set of example contexts, wherein the gene and protein pairs are sets of known gene and protein pair synonyms. The classifier is trained with the provided positive and negative example gene and protein pairs wherein positive examples are example synonym pairs and negative examples are co-occurring genes and proteins expressions known not to be synonyms of each other. The classifier generally uses as features the same terms and term weights as a partially supervised system for training and predictions where the predictions are, by way of generated patterns to scan a collection, new candidate tuple discoveries. To elaborate, the examiner interprets training sets for a supervised learning system to include examples of positive and negative term pairs, tuple prediction/candidates, and negative example pairings. Tuple prediction are interpreted as term ; 
extract linguistic features and contextual features of the term and the respective other terms, at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0016, 0021-0022 teach a partially supervised system that finds occurrences of positive seed tuples in the collection, that are converted to extraction patterns that are subsequently used to extract new tuples from the document collection. Paragraph 0022 teaches a step in the extraction process using seed tuples to find pairs or text segments where the tuple elements occur close to each other to generate patterns. To elaborate, elements or text occurring close to each other are interpreted as well-known in the art to be contextual similarity. Paragraph 0016 teaches contextual similarity to be an unsupervised approach.]; and 
use the training set and the linguistic features and contextual features to train the supervised machine learning algorithm [Paragraph 0022 teaches the process of using negative examples and positive findings to iteratively augment seed tuples or training sets. The examiner interprets iterative augmentation to be training an algorithm that is supervised via the iterative augmentation of training sets and the linguistic features to be occurrences of positive seed tuples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores and Gulati, by incorporating the use of a defined training set containing sample positive and negative pairs along with candidate tuples for supervised machine learning systems, as taught by Yu (Paragraph 0021-0023, 0027-0028), because all three applications are directed to text analysis using supervised and unsupervised machine learning methodologies; using unsupervised, partially supervised, and supervised machine learning systems as machine learning algorithms where training sets are 

As to claim 3:
Flores discloses: 
The apparatus of claim 1, wherein after the apparatus is caused to unify the terms of interest, the processing circuitry is configured to execute further computer- readable program code to cause the apparatus to further: 
normalize the terms of interest to provide canonical names for the terms of interest and variants of the terms of interest, the arrays in which the terms of interest and variants of the terms of interest are collected being identifiable by respective ones of the canonical names [Paragraph 0143 teaches the domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific phrases and their variant phrases, into the canonical designations and their corresponding variants, respectively. As used herein, "canonical designation" means a term or phrase in a data set for which many similar ways to identify the term or phrase exist. As used herein, "corresponding variants" mean the similar terms or phrases for a given canonical designation. An individual word may be a domain-specific term by itself or may be an acronym for a domain-specific phrase.]  

As to claim 4:
Flores discloses:
The apparatus of claim 1, wherein the collection of terms of interest includes multiword terms [Paragraph 0152 teaches the domain vocabulary process tool, is further configured to extract one or more phrase(s), such as one or more relevant domain-specific phrase(s), and their corresponding variant   

As to claim 10:
A method of extracting features from electronic documents for database query processing, the method comprising: 
accessing , by processing circuitry, a memory storing a collection of terms of interest from a database composed of a plurality of electronic documents including free-form text [Paragraph 0056 teaches the data source may comprise one or more databases, a computer file, a table, a spreadsheet, and arrays. The one or more databases may comprise database programs, database engines, desktop databases, server databases, SQL (Structured Query Lan-guage) databases, or other suitable databases or directories. Paragraph 0057 teaches data may comprise at least one of raw data, structured data, semi-structured data, unstructured data, free text data, or another suitable type of data. Where free text data comprises alphanumeric data that is unstructured and in a free form (free form text). Paragraph 0145 teaches a domain vocabulary processing tool gleans from the free text data, relevant domain-specific terms and domain-specific phrases, and their respective variant terms and variant phrases, for use in the associative memory. Paragraph 0065 teaches associative memory is configured to ingest the data stored in various data sources and databases. Where "ingest" means an associative memory incorporating new data into existing data, i.e., received data 16a, present in the associative memory. Associative memory is interpreted by the examiner to be a memory storing a collection of terms built from a database containing a plurality of free form text or electronic documents.];
executing, by the processing circuitry, a database query for features of the plurality of electronic documents from the database using the collection of terms of interest with arrays in which the terms of interest and variants of the terms of interest are collected, for data analytics performed thereon [Paragraph 0213 teaches the associative memory software comprises or incorporates an associative memory and a machine learning algorithm enabled to identify a plurality of associations, such as patterns of similarities, in the received data. Paragraph 0064 teaches "associative memory" means a collection of data organized into a data structure, such that a plurality of associations are created based upon the underlying system configuration between one element of data and hundreds, thousands, or more other elements of data present in the data structure, and architected to rapidly return large amounts of data for review. Paragraph 0143 teaches a domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific phrases and their variant phrases, into the canonical designations and their corresponding variants, respectively. As used herein, "canonical designation" means a term or phrase in a data set for which many similar ways to identify the term or phrase exist. As used herein, "corresponding variants" mean the similar terms or phrases for a given canonical designation. Paragraph 0144 teaches the final representation of cleaned data is defined as the domain vocabulary. As shown in FIG. 5, the domain vocabulary 134 is preferably input into the associative memory 28, and may be used in one or more downstream system(s). Paragraph 0125, Figure 1, and Figure 4 teach a process comprises the step of searching 182 with the data search mechanism 184, such as the data search program 184a, of the cluster-based batch classification tool 116 (see FIG. 4), using the set of pre-defined criteria 186. The searching step 182 (see FIG. 4) may be performed using the data search mechanism 184 (see FIG. 4), such as the data search program 184a, of the cluster-based batch classification tool 116 (see FIG. 4), which is configured to input one or more query inputs 15a (see FIG. 4) into the associative memory 28 (see FIG. 4).  As shown in FIG. 4, the associative memory 28 contains the received data 16a, such as a plurality of records 158. The cluster-based batch classification tool 116 (see FIG. 4) is coupled to the associative memory 28 (see FIG. 4) and is configured to search using the input 15 (see FIG. 1A) of the one or more query inputs 15a (see FIG. 4) into the associative memory 28 (see FIG. 4). To elaborate, the 

Flores discloses most of the limitations as set forth in claim 10 but does not appear to expressly
disclose unify terms of interest in the collection of terms of interest to identify variants of the terms of interest, including for a term of interest:  using an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and  identify candidate variants of the term of interest based thereon extracting linguistic features and contextual features of the term of interest and the candidate variants of the term of interest, at least the contextual features being extracted using the unsupervised machine learning algorithm using a supervised machine learning algorithm with the linguistic features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest.
Gulati discloses:
unifying, by the processing circuitry, terms of interest in the collection of terms of interest to identify variants of the terms of interest, including for a term of interest [Paragraph 0045 teaches supervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between various keywords, image aspects, image aesthetic values, colors depicted in images, content depicted in images, and the like. A database may be consulted to generate the statistical associations where statistical associations may include a semantic similarity : 
using an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and identify candidate variants of the term of interest based thereon [Paragraph 0045 teaches unsupervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between various keywords, image aspects, image aesthetic values, colors depicted in images, content depicted in images, and the like. A database may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference.]; 
extracting linguistic features and contextual features of the term of interest and the candidate variants of the term of interest [Paragraph 0045 teaches a database may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference. To elaborate, the examiner interprets the statistical associations to be a combination of linguistic features and contextual features where both linguistic and features and contextual features are associated with semantic similarity. The extraction of data from the database occurs as a result of the consultation], at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0045 teaches the use of unsupervised machine learning to determine statistical associations (contextual features).]; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, by incorporating the use of an unsupervised machine learning system to find statistical  

Flores and Gulati discloses most of the limitations as set forth in claim 10 but does not appear to expressly disclose using a supervised machine learning algorithm with the linguistic features 10and contextual features to identify variants of the term of interest from the candidate variants of the term of interest. 
Yu discloses:
using a supervised machine learning algorithm with the linguistic features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest [Paragraph 0021, 0023-0029 teach a supervised machine learning system, that is provided positive and negative example gene and protein pairs and a training set of example contexts, wherein the gene and protein pairs are sets of known gene and protein pair synonyms. The classifier is trained with the provided positive and negative example gene and protein pairs wherein positive examples are example synonym pairs and negative examples are co-occurring genes and proteins expressions known not to be synonyms of each other and generally uses as features the same terms and term weights as a partially supervised system for training and predictions where the predictions are, by way of generated patterns to scan a collection, new candidate tuple discoveries (candidate variants) (see Paragraph 23). After ; and 

Yu also discloses:
using an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and  5identify candidate variants of the term of interest based thereon [Paragraph 0016 teaches the contextual similarity or unsupervised machine learning approach finds Sets of words that appear in similar contexts. The main observation is that synonyms of a word can be detected by finding words that appear in the same contexts as t. If the contexts of t and t are similar, then t 1 and t2 are considered synonyms. More formally, the context of a term t may be all words that occur within a d word window from t, e.g., d=5. In order to separate chance co-occurrence from the words that tend to appear together, in one embodiment the method uses mutual information to weight each word W in the context of t. The examiner interprets all words that occur within a d word window to be the candidate variants where t is the term of the interest.]
extracting linguistic features and contextual features of the term of interest and the candidate variants of the term of interest, at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0016-0019 and Figure 1 teach a unsupervised system that finds sets of words that that appear in similar context (linguistic and contextual features) using a similarity formula Sim (t1, t2). FIG. 1 reports an example of the synonym sets extracted with the and  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores and Gulati, by incorporating the use of an unsupervised and supervised machine learning system to find and extract synonyms of a word out of candidate words within a word window and the use of a supervised machine learning system to extract words based on a confidence score used to discard low confidence tuples, using  associations of keywords or terms of interest that are variances, co-variances, and related to other keywords where statistical association is considered unification of the keywords, as taught by Yu (Paragraph 0016, 0021, 0023-0029), because all three applications are directed to text analysis using supervised and unsupervised machine learning methodologies; using unsupervised, partially supervised, and supervised machine learning systems as machine learning algorithms, where candidate tuples that are defined and discarded depending on the confidence score, to extract synonyms allows the systems to capture synonyms (or variants) that may be missed by manual labor-intensive tuning/training (see Yu Paragraph 0031).

As to claim 11:
Flores and Gulati disclose all of the limitation as set forth in claim 10 but does not appear to disclose the method of claim 10, wherein before unifying the terms of interest, the method further comprises: defining a training set for the supervised machine learning algorithm, the training set including pairs of a term and respective other terms, and predictions of the respective other terms being variants of the term, the predictions including predictions of at least some of the other terms being variants of the term, and at least some of the other terms not being variants of the term; extracting linguistic features and contextual features of the term and the respective other terms, at least the 
Yu discloses:
The method of claim 10, wherein before unifying the terms of interest, the method further comprises: 
defining a training set for the supervised machine learning algorithm, the training set including pairs of a term and respective other terms, and predictions of the respective other terms being variants of the term, the predictions including predictions of at least some of the other terms being variants of the term, and at least some of the other terms not being variants of the term [Paragraph 0021, 0023, and 0027-0029 teach a supervised machine learning system, that is provided positive and negative example gene and protein pairs and a training set of example contexts, wherein the gene and protein pairs are sets of known gene and protein pair synonyms. The classifier is trained with the provided positive and negative example gene and protein pairs wherein positive examples are example synonym pairs and negative examples are co-occurring genes and proteins expressions known not to be synonyms of each other. The classifier generally uses as features the same terms and term weights as a partially supervised system for training and predictions where the predictions are, by way of generated patterns to scan a collection, new candidate tuple discoveries. To elaborate, the examiner interprets training sets for a supervised learning system to include examples of positive and negative term pairs, tuple prediction/candidates, and negative example pairings. Tuple prediction are interpreted as term pairs and negative pairs are term pairs where the terms in the pair or tuple are not variants or synonyms of another term.];  
extracting linguistic features and contextual features of the term and the respective other terms, at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0016, 0021-0022 teach a partially supervised system that finds occurrences of positive seed tuples in the collection, that are converted to extraction patterns that are subsequently used to extract new tuples from the document collection. Paragraph 0022 teaches a step in the extraction process using seed tuples to find pairs or text segments where the tuple elements occur close to each other to generate patterns. To elaborate, elements or text occurring close to each other are interpreted as well-known in the art to be contextual similarity. Paragraph 0016 teaches contextual similarity to an unsupervised approach.]; and 
using the training set and the linguistic features and contextual features to train the supervised machine learning algorithm [Paragraph 0022 teaches the process of using negative examples and positive findings to iteratively augment seed tuples or training sets. The examiner interprets iterative augmentation to be training an algorithm that is supervised via the iterative augmentation of training sets and the linguistic features to be occurrences of positive seed tuples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores and Gulati, by incorporating the use of a defined training set containing sample positive and negative pairs along with candidate tuples for supervised machine learning systems, as taught by Yu (Paragraph 0021-0023, 0027-0028), because all three applications are directed to text analysis using supervised and unsupervised machine learning methodologies; using unsupervised, partially supervised, and supervised machine learning systems as machine learning algorithms where training sets are defined and used to extract synonyms allows the systems to capture synonyms (or variants) that may be missed by manual labor-intensive tuning/training (see Yu Paragraph 0031).

As to claim 12:
Flores discloses:
The method of claim 10, wherein after unifying the terms of interest, the method further comprises: normalizing, by the processing circuitry, the terms of interest to provide canonical names for the terms of interest and variants of the terms of interest, the arrays in which the terms of interest and variants of the terms of interest are collected being identifiable by respective ones of the canonical names [Paragraph 0143 teaches the domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific phrases and their variant phrases, into the canonical designations and their corresponding variants, respectively. As used herein, "canonical designation" means a term or phrase in a data set for which many similar ways to identify the term or phrase exist. As used herein, "corresponding variants" mean the similar terms or phrases for a given canonical designation. An individual word may be a domain-specific term by itself or may be an acronym for a domain-specific phrase.]  

As to claim 13:
Flores discloses:
The method of claim 10, wherein the collection of terms of interest includes multiword terms [Paragraph 0152 teaches the domain vocabulary process tool, is further configured to extract one or more phrase(s), such as one or more relevant domain-specific phrase(s), and their corresponding variant phrase(s), from the remaining free text data and/or the remaining source text. The examiner interprets phrases to be multiword terms in the collection of extracted terms] 

As to claim 19:
A non-transitory computer-readable storage medium for extracting features from electronic documents for database query processing, the computer- readable storage medium having computer-readable program code stored therein that in response to execution by processing circuitry, causes an apparatus to at least: 
access a memory storing a collection of terms of interest from a database composed of a plurality of electronic documents including free-form text [Paragraph 0056 teaches the data source may comprise one or more databases, a computer file, a table, a spreadsheet, and arrays. The one or more databases may comprise database programs, database engines, desktop databases, server databases, SQL (Structured Query Lan-guage) databases, or other suitable databases or directories. Paragraph 0057 teaches data may comprise at least one of raw data, structured data, semi-structured data, unstructured data, free text data, or another suitable type of data. Where free text data comprises alphanumeric data that is unstructured and in a free form (free form text). Paragraph 0145 teaches a domain vocabulary processing tool gleans from the free text data, relevant domain-specific terms and domain-specific phrases, and their respective variant terms and variant phrases, for use in the associative memory. Paragraph 0065 teaches associative memory is configured to ingest the data stored in various data sources and databases. Where "ingest" means an associative memory incorporating new data into existing data, i.e., received data 16a, present in the associative memory. Associative memory is interpreted by the examiner to be a memory storing a collection of terms built from a database containing a plurality of free form text or electronic documents.];
execute a database query for features of the plurality of electronic documents from the database using the collection of terms of interest with arrays in which the terms of interest and variants of the terms of interest are collected, for data analytics performed thereon [Paragraph 0213 teaches the associative memory software comprises or incorporates an associative memory and a machine learning algorithm enabled to identify a plurality of associations, such as patterns of similarities, in the received data. Paragraph 0064 teaches "associative memory" means a collection of data organized into a data structure, such that a plurality of associations are created based upon the 

Flores discloses most of the limitations as set forth in claim 19 but does not appear to expressly
disclose unify terms of interest in the collection of terms of interest to identify variants of the terms of interest, including for a term of interest, the apparatus being caused to at last: using an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and identify candidate variants of the term of interest based thereon extract linguistic features and contextual features of the term of interest and the candidate variants of the term of interest, at least the contextual features being extracted using the unsupervised machine learning algorithm; and use a supervised machine learning algorithm with the linguistic features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest.	
Gulati discloses:
unify terms of interest in the collection of terms of interest to identify variants of the terms of interest, including for a term of interest [Paragraph 0045 teaches supervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between various keywords, image aspects, image aesthetic values, colors depicted in images, content depicted in images, and the like. A database may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference. The examiner interprets statistical associations where keywords and variances are identified, to be the unification of terms.], the apparatus 10being caused to at last: 
use an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and identify candidate variants of the term of interest based thereon [Paragraph 0045 teaches unsupervised machine learning may be employed by a 
15extract linguistic features and contextual features of the term of interest and the candidate variants of the term of interest [Paragraph 0045 teaches a database may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference. To elaborate, the examiner interprets the statistical associations to be a combination of linguistic features and contextual features where both linguistic and features and contextual features are associated with semantic similarity. The extraction of data from the database occurs as a result of the consultation], at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0045 teaches the use of unsupervised machine learning to determine statistical associations (contextual features).]; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, by incorporating the use of an unsupervised machine learning system to find statistical associations of keywords or terms of interest that are variances, co-variances, and related to other keywords where statistical association is considered unification of the keywords, as taught by Gulati (Paragraph 0045), because both applications are directed to processing electronic documents to determine word variants; generating and determining statistical associations using the incorporated unsupervised machine learning algorithms/methods/systems efficiently and automatically guide (and/or curate) a search in a manner that is likely to result in search results that are more consistent with the 
 
Flores and Gulati discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose use a supervised machine learning algorithm with the linguistic features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest.
	Yu discloses:
use a supervised machine learning algorithm with the linguistic 20features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest [Paragraph 0021, 0023-0029 teach a supervised machine learning system, that is provided positive and negative example gene and protein pairs and a training set of example contexts, wherein the gene and protein pairs are sets of known gene and protein pair synonyms. The classifier is trained with the provided positive and negative example gene and protein pairs wherein positive examples are example synonym pairs and negative examples are co-occurring genes and proteins expressions known not to be synonyms of each other and generally uses as features the same terms and term weights as a partially supervised system for training and predictions where the predictions are, by way of generated patterns to scan a collection, new candidate tuple discoveries (candidate variants) (see Paragraph 23). After determining the confidence of the candidate tuples, the partially supervised system may discard all tuples with low confidence. These tuples could add noise into the pattern generation process, which would in turn introduce more invalid tuples. To elaborate, the examiner interprets the identified variants to be what remains after candidate tuples are discarded because of low confidence scores, similar to the teaching in Paragraph 0026 where the partially supervised system discards all tuples with low confidence scores.];

use an unsupervised machine learning algorithm to determine semantic similarity between the term of interest and other terms in the database, and identify candidate variants of the term of interest based thereon [Paragraph 0016 teaches the contextual similarity or unsupervised machine learning approach finds Sets of words that appear in similar contexts. The main observation is that synonyms of a word can be detected by finding words that appear in the same contexts as t. If the contexts of t and t are similar, then t 1 and t2 are considered synonyms. More formally, the context of a term t may be all words that occur within a d word window from t, e.g., d=5. In order to separate chance co-occurrence from the words that tend to appear together, in one embodiment the method uses mutual information to weight each word W in the context of t. The examiner interprets all words that occur within a d word window to be the candidate variants where t is the term of the interest.]  
15extract linguistic features and contextual features of the term of interest and the candidate variants of the term of interest, at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0016-0019 and Figure 1 teach a unsupervised system that finds sets of words that that appear in similar context (linguistic and contextual features) using a similarity formula Sim (t1, t2). FIG. 1 reports an example of the synonym sets extracted with the similarity approach from a text corpus. The examiner interprets, paragraph 0016’s teaching of all words that occur with a d word window to be the candidate variants).  and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores and Gulati, by incorporating the use of an unsupervised and supervised machine learning system to find and extract synonyms of a word out of candidate words within a word window and the use of a supervised machine learning system to extract words based on a confidence score used to discard low confidence tuples, using  associations of keywords or terms of interest that are variances, 

As to claim 20:
Flores and Gulati disclose all of the limitation as set forth in claim 1 but does not appear to disclose the non-transitory computer-readable storage medium of claim 19 having further computer-readable program code stored therein that in response to execution by the processing circuitry, and before the apparatus is caused to unify the terms of interest, causes the apparatus to further: define a training set for the supervised machine learning algorithm, the training set including pairs of a term and respective other terms, and predictions of the respective other terms being variants of the term, the predictions including predictions of at least some of the other terms being variants of the term, and at least some of the other terms not being variants of the term extract linguistic features and contextual features of the term and the respective other terms, at least the contextual features being extracted using the unsupervised machine learning algorithm and use the training set and the linguistic features and contextual features to train the supervised machine learning algorithm.
Yu discloses:
The non-transitory computer-readable storage medium of claim 19 having further computer-readable program code stored therein that in response to execution by the processing circuitry, and before the apparatus is caused to unify the terms of interest, causes the apparatus to further:  
5define a training set for the supervised machine learning algorithm, the training set including pairs of a term and respective other terms, and predictions of the respective other terms being variants of the term, the predictions including predictions of at least some of the other terms being variants of the term, and at least some of the other terms not being variants of the term [Paragraph 0021, 0023, and 0027-0029 teach a supervised machine learning system, that is provided positive and negative example gene and protein pairs and a training set of example contexts, wherein the gene and protein pairs are sets of known gene and protein pair synonyms. The classifier is trained with the provided positive and negative example gene and protein pairs wherein positive examples are example synonym pairs and negative examples are co-occurring genes and proteins expressions known not to be synonyms of each other. The classifier generally uses as features the same terms and term weights as a partially supervised system for training and predictions where the predictions are, by way of generated patterns to scan a collection, new candidate tuple discoveries. To elaborate, the examiner interprets training sets for a supervised learning system to include examples of positive and negative term pairs, tuple prediction/candidates, and negative example pairings. Tuple prediction are interpreted as term pairs and negative pairs are term pairs where the terms in the pair or tuple are not variants or synonyms of another term.];    
10extract linguistic features and contextual features of the term and the respective other terms, at least the contextual features being extracted using the unsupervised machine learning algorithm [Paragraph 0016, 0021-0022 teach a partially supervised system that finds occurrences of positive seed tuples in the collection, that are converted to extraction patterns that are subsequently used to extract new tuples from the document collection. Paragraph 0022 teaches a step in the extraction process using seed tuples to find pairs or text segments where the tuple elements occur close to each other to generate patterns. To elaborate, elements or text occurring close to each other are interpreted as well-; and
use the training set and the linguistic features and contextual features to train the supervised machine learning algorithm [Paragraph 0022 teaches the process of using negative examples and positive findings to iteratively augment seed tuples or training sets. The examiner interprets iterative augmentation to be training an algorithm that is supervised via the iterative augmentation of training sets and the linguistic features to be occurrences of positive seed tuples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores and Gulati, by incorporating the use of a defined training set containing sample positive and negative pairs along with candidate tuples for supervised machine learning systems, as taught by Yu (Paragraph 0021-0023, 0027-0028), because all three applications are directed to text analysis using supervised and unsupervised machine learning methodologies; using unsupervised, partially supervised, and supervised machine learning systems as machine learning algorithms where training sets are defined and used to extract synonyms allows the systems to capture synonyms (or variants) that may be missed by manual labor-intensive tuning/training (see Yu Paragraph 0031).

As to claim 21:
Flores discloses:
The non-transitory computer-readable storage medium of claim 19 having further computer-readable program code stored therein that in response to execution by the processing circuitry, and after the apparatus is caused to unify the terms of interest, causes the apparatus to further: 
normalize the terms of interest to provide canonical names for the terms of interest and variants of the terms of interest, the arrays in which the terms of interest and variants of the terms of interest are collected being identifiable by respective ones of the canonical names [Paragraph 0143 teaches the domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific phrases and their variant phrases, into the canonical designations and their corresponding variants, respectively. As used herein, "canonical designation" means a term or phrase in a data set for which many similar ways to identify the term or phrase exist. As used herein, "corresponding variants" mean the similar terms or phrases for a given canonical designation. An individual word may be a domain-specific term by itself or may be an acronym for a domain-specific phrase.]  

As to claim 22:
Flores discloses:
The non-transitory computer-readable storage medium of claim 19, wherein the collection of terms of interest includes multiword terms [Paragraph 0152 teaches the domain vocabulary process tool, is further configured to extract one or more phrase(s), such as one or more relevant domain-specific phrase(s), and their corresponding variant phrase(s), from the remaining free text data and/or the remaining source text. The examiner interprets phrases to be multiword terms in the collection of extracted terms].

As to claim 28:
Flores, Gulati, and Yu disclose most of the limitations as set forth in claim 1 but do not appear to expressly disclose the apparatus of claim 1, wherein the apparatus is caused to extract the linguistic features including string similarities between text strings that are the term of interest and the candidate variants of the term of interest.	
Gulati discloses:
The apparatus of claim 1, wherein the apparatus is caused to extract the linguistic features including string similarities between text strings that are the term of interest and the candidate variants of the term of interest [Paragraph 0029 teaches each image included in a searchable database may be associated with various forms of metadata. The image and/or the metadata may be stored as a database record, such as enhanced image database record 320 of FIG. 3B. Briefly, the image metadata may include any automatically generated and/or manually provided data that encodes, or otherwise indicates virtually any aspect of the image. The persons, objects, locations, and scenes depicted within an image may be herein collectively referred to as the content of an image. Paragraph 0042 teaches images included in a searchable database herein may be associated with multiple keywords, natural language phrases, properties, features, or characteristics based on statistical associations discussed above. That is, in the various embodiments, an image depicting a baby may be associated with multiple keywords (via metadata) of similar (but non-equivalent) semantics, such as but not limited to "baby," "infant," "newborn," and the like due to the above discussed statistical associations. Paragraph 0044 teaches based on a selected example image depicting a baby, an enhanced system may generate and recommend various keywords associated with a baby. Paragraph 0045 teaches a database, such as but not limited to a database including synonyms and antonyms (e.g., a thesaurus database) may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference. Note: The examiner interprets the statistical associations generated from consulting a database to be the claimed extracted linguistic features, wherein the database includes synonyms and antonyms.  The examiner reasonably interprets consulting the database to be a read function of the system which teaching extracting data from the database to generate statistical associations. Metadata stored as database record such as keywords or natural language phrases associated with an image is interpreted to be the claimed text strings and keywords of similar semantics is interpreted to be the claimed similarities between text 

Claims 5-9, 14-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (US Publication No.: US 20170004413 A1) hereinafter Flores, in view of Gulati et al. (U.S. Publication No: 20190163768 A1) hereinafter Gulati, in view of Yu et al. (U.S. Publication No: 20050033568 A1) hereinafter Yu, and further in view of Doornenbal (U.S. Publication No.: US 20150134324 A1) hereinafter Doornenbal.

	As to claim 5:
	Flores, Gulati, and Yu disclose all of the limitation as set forth in claim 1 and 4 but does not appear to disclose the apparatus of claim 4, wherein the apparatus being caused to unify the terms of interest includes being caused to unify the multiword terms that are equal in number of words and according to head words in the multiword terms.
	Doornenbal discloses:
	The apparatus of claim 4, wherein the apparatus being caused to unify the terms of interest includes being caused to unify the multiword terms that are equal in number of words and according to head words in the multiword terms [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" and "blow molding" may be organized under "molding." The examiner interprets the group of compound noun phrases to be equal in number .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating organizing or unifying compound noun phrases that share the same head word, as taught by Doornenbal (Paragraph 0027-0031), because all three applications are directed to text analysis via the extracting terms and phrases (multiword terms); configuring the vocabulary tool to extract and group compound phrases that share the same head as compound phrase and its respective variants enables more accurate searching of the document corpus or collection of documents to be parsed and analyzed (see Doornenbal Paragraph 0032).

	As to claim 6:
	The apparatus of claim 4, wherein the apparatus being caused to unify the multiword terms includes being caused to at least:
	Flores does not disclose but Gulati discloses:
	unify words in the group of the multiword terms, including for a head word of the words, using the unsupervised machine learning algorithm and the supervised machine learning algorithm to identify others of the words that are variants of the word, those of the group of the multiword terms that have the head word and 10variants of the head word constituting a unified group of multiword terms [Paragraph 0045 teaches unsupervised and supervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between various keywords, image aspects, image aesthetic values, colors depicted in images, content depicted in images, and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, by incorporating the use of an unsupervised and supervised machine learning to find statistical associations of keywords or terms of interest that are variants, co-variants, and related to other keywords where statistical association is considered unification of the keywords, as taught by Gulati (Paragraph 0045), because both applications are directed to text analysis via the use of extracting terms (head words) and their respective variants; generating and determining statistical associations of keywords (or head words) using the incorporated unsupervised and supervised machine learning algorithms/methods efficiently and automatically guide (and/or curate) a search in a manner that is likely to result in search results that are more consistent with the user's search interests than the search results associated with conventional search engines (see Gulati Paragraph 0035).
	
Flores, Gulati, and Yu disclose all of the limitations as set forth in claim 1 and 4 and most of claim 6 but does not appear to disclose identifying a group of the multiword terms that are equal in number of words and head words in the multiword terms.
	Doornenbal discloses:
identify a group of the multiword terms that are equal in number of words and head words in the multiword terms [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" and "blow molding" may be organized under "molding." The examiner interprets the group of compound noun phrases to be equal in number of words as compound noun phrases only contain two words therefore grouping (unifying) compound noun phrases (multi-word terms) are limited multi-word terms that have two words.];
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating organizing or unifying compound noun phrases that share the same head word, as taught by Doornenbal (Paragraph 0027-0031), because all three applications are directed to text analysis via the extracting terms and phrases (multiword terms); configuring the vocabulary tool to extract and group compound phrases that share the same head as compound phrase and its respective variants enables more accurate searching of the document corpus or collection of documents to be parsed and analyzed (see Doornenbal Paragraph 0032).

As to claim 7:
Flores discloses:
The apparatus of claim 6, the processing circuitry is configured to execute 5further computer-readable program code to cause the apparatus to further normalize the word and variants of the word to provide a canonical name for the word and variants of the word, and in a display of multiword terms in the unified group of multiword terms, represent any of the words and variants of the word that differ from the canonical name with the canonical name [Paragraph 0143 teaches the domain 
Flores, Gulati, and Yu disclose all of the limitations as set forth in claim 1, 4, 6, and most of claim 7 but does not appear to disclose head words
	Doornenbal discloses:
	head words [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" and "blow molding" may be organized under "molding." The examiner interprets the group of compound noun phrases to be equal in number of words as compound noun phrases only contain two words therefore grouping (unifying) compound noun phrases (multi-word terms) are limited multi-word terms that have two words.];

	
As to claim 8:
Flores does not disclose but Gulati discloses:
The apparatus of claim 6, wherein the apparatus being caused to unify the multiword terms further includes being caused to at least: unify modifiers in the unified group of multiword terms, including for a modifier of the modifiers in a multiword term of the unified group, the apparatus being caused to 15use the unsupervised machine learning algorithm and the supervised machine learning algorithm to identify others of the modifiers in others of the unified group that are variants of the modifier [Paragraph 0045 teaches unsupervised and supervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between various keywords, image aspects, image aesthetic values, colors depicted in images, content depicted in images, and the like. A database may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference. The examiner interprets statistical associations, where keywords and variances are identified, to be the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, by incorporating the use of an unsupervised and supervised machine learning to find statistical associations of keywords or terms of interest that are variants, co-variants, and related to other keywords where statistical association is considered unification of the keywords, as taught by Gulati (Paragraph 0045), because both applications are directed to text analysis via the use of extracting terms (modifiers) and their respective variants; generating and determining statistical associations of keywords (or modifiers) using the incorporated unsupervised and supervised machine learning algorithms/methods efficiently and automatically guide (and/or curate) a search in a manner that is likely to result in search results that are more consistent with the user's search interests than the search results associated with conventional search engines (see Gulati Paragraph 0035).

As to claim 9:
Flores discloses:
The apparatus of claim 8, wherein the processing circuitry is configured 20to execute further computer-readable program code to cause the apparatus to further normalize the modifier and variants of the modifier to provide a canonical name for the modifier and variants of the modifier, and in a display of multiword terms in the unified group of multiword terms, represent any of the modifier and variants of the modifier that differ from the canonical name with the canonical name [Column 26 Lines 21-38 teaches the domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific phrases and their variant     
 

As to claim 14:
	Flores, Gulati, and Yu disclose all of the limitation as set forth in claim 10 and 13 but does not appear to disclose the method of claim 13, wherein unifying the terms of interest includes 10unifying the multiword terms that are equal in number of words and according to head words in the multiword terms.	
Doornenbal discloses:
	The method of claim 13, wherein unifying the terms of interest includes 10unifying the multiword terms that are equal in number of words and according to head words in the multiword terms [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" and "blow molding" may be organized under "molding." The examiner interprets .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating organizing or unifying compound noun phrases that share the same head word, as taught by Doornenbal (Paragraph 0027-0031), because all three applications are directed to text analysis via the extracting terms and phrases (multiword terms); configuring the vocabulary tool to extract and group compound phrases that share the same head as compound phrase and its respective variants enables more accurate searching of the document corpurs or collection of documents to be parsed and analyzed (see Doornenbal Paragraph 0032).

	As to claim 15:
	The method of claim 13, wherein unifying the multiword terms includes:	
	Flores does not disclose but Gulati discloses:
	unifying words in the group of the multiword terms, including for a head word of the words, using the unsupervised machine learning algorithm and the supervised machine learning algorithm to identify others of the words that are variants of the word, those of the group of the multiword terms that have the head word and variants of the head word constituting a unified group of multiword terms [Paragraph 0045 teaches unsupervised and supervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between various keywords, image aspects, image aesthetic values, colors depicted in images, content depicted in images, and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating the use of an unsupervised and supervised machine learning to find statistical associations of keywords or terms of interest that are variants, co-variants, and related to other keywords where statistical association is considered unification of the keywords, as taught by Gulati (Paragraph 0045), because both applications are directed to text analysis via the use of extracting terms (head words) and their respective variants; generating and determining statistical associations of keywords (or head words) using the incorporated unsupervised and supervised machine learning algorithms/methods efficiently and automatically guide (and/or curate) a search in a manner that is likely to result in search results that are more consistent with the user's search interests than the search results associated with conventional search engines (see Gulati Paragraph 0035).

Flores, Gulati, and Yu disclose all of the limitations as set forth in claim 10 and 14 and most of claim 15 but does not appear to disclose identifying a group of the multiword terms that are equal in number of words and head words in the multiword terms.
	Doornenbal discloses:
identifying a group of the multiword terms that are equal in number of words and head words in the multiword terms [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" and "blow molding" may be organized under "molding." The examiner interprets the group of compound noun phrases to be equal in number of words as compound noun phrases only contain two words therefore grouping (unifying) compound noun phrases (multi-word terms) are limited multi-word terms that have two words.];
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating organizing or unifying compound noun phrases that share the same head word, as taught by Doornenbal (Paragraph 0027-0031), because all three applications are directed to text analysis via the extracting terms and phrases (multiword terms); configuring the vocabulary tool to extract and group compound phrases that share the same head as compound phrase and its respective variants enables more accurate searching of the document corpus or collection of documents to be parsed and analyzed (see Doornenbal Paragraph 0032);

As to claim 16:
Flores discloses:
The method of claim 15 further comprising normalizing, by the processing circuitry, the head word and variants of the head word to provide a canonical name for the head word and variants of the head word, and in a display of multiword terms in the unified group of multiword terms, represent any of the head word and variants of the 25head word that differ from the canonical name with the canonical name [Paragraph 0143 teaches the domain vocabulary processing tool is preferably 
Flores, Gulati, and Yu disclose all of the limitations as set forth in claim 10, 13, 15, and most of claim 16 but does not appear to disclose head words.
	Doornenbal discloses:
	head words [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" and "blow molding" may be organized under "molding." The examiner interprets the group of compound noun phrases to be equal in number of words as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating organizing or unifying compound noun phrases that share the same head word, as taught by Doornenbal (Paragraph 0027-0031), because all three applications are directed to text analysis via the extracting terms and phrases (multiword terms); configuring the vocabulary tool to extract and group compound phrases that share the same head as compound phrase and its respective variants enables more accurate searching of the document corpus or collection of documents to be parsed and analyzed (see Doornenbal Paragraph 0032).


As to claim 17:
Flores does not disclose but Gulati discloses:
The method of claim 15, wherein unifying the multiword terms further includes: unifying modifiers in the unified group of multiword terms, including for a 30modifier of the modifiers in a multiword term of the unified group, using the unsupervised machine learning algorithm and the supervised machine learning algorithm -26-AttyDktNo: B86918 2810.US1 (0207.9)17-2382-US-NP to identify others of the modifiers in others of the unified group that are variants of the modifier [Paragraph 0045 teaches unsupervised and supervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations (such as but not limited to variances, co-variances, correlations, and the like) between various keywords, image aspects, image aesthetic values, colors depicted in images, content depicted in images, and the like. A database may be consulted to generate the statistical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, by incorporating the use of an unsupervised and supervised machine learning to find statistical associations of keywords or terms of interest that are variants, co-variants, and related to other keywords where statistical association is considered unification of the keywords, as taught by Gulati (Paragraph 0045), because both applications are directed to text analysis via the use of extracting terms (modifiers) and their respective variants; generating and determining statistical associations of keywords (or modifiers) using the incorporated unsupervised and supervised machine learning algorithms/methods efficiently and automatically guide (and/or curate) a search in a manner that is likely to result in search results that are more consistent with the user's search interests than the search results associated with conventional search engines (see Gulati Paragraph 0035).
  
As to claim 18:
Flores discloses:
The method of claim 17 further comprising normalizing, by the processing 5circuitry, the modifier and variants of the modifier to provide a canonical name for the modifier and variants of the modifier, and in a display of multiword terms in the unified group of multiword terms, represent any of the modifier and variants of the modifier that differ from the canonical name with the canonical name [Column 26 Lines 21-38 teaches the domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific 

As to claim 23:
	Flores, Gulati, and Yu disclose all of the limitation as set forth in claim 19 and 22 but does not appear to disclose the non-transitory computer-readable storage medium of claim 22, wherein the apparatus being caused to unify the terms of interest includes being caused to 30unify the multiword terms that are equal in number of words and according to head words in the multiword terms.	
Doornenbal discloses:
	The non-transitory computer-readable storage medium of claim 22, wherein the apparatus being caused to unify the terms of interest includes being caused to 30unify the multiword terms that are equal in number of words and according to head words in the multiword terms [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating organizing or unifying compound noun phrases that share the same head word, as taught by Doornenbal (Paragraph 0027-0031), because all three applications are directed to text analysis via the extracting terms and phrases (multiword terms); configuring the vocabulary tool to extract and group compound phrases that share the same head as compound phrase and its respective variants enables more accurate searching of the document corpus or collection of documents to be parsed and analyzed (see Doornenbal Paragraph 0032).

	As to claim 24:
	The non-transitory computer-readable storage medium of claim 22, wherein the apparatus being caused to unify the multiword terms includes being caused to at least:
	Flores does not disclose but Gulati discloses:
	unify words in the group of the multiword terms, including for a head word of the words, using the unsupervised machine learning algorithm and the supervised machine learning algorithm to identify others of the words that are variants of the word, those of the group of the multiword terms that have the head word and 10variants of the head word constituting a unified group of multiword terms [Paragraph 0045 teaches unsupervised and supervised machine learning may be employed by a statistical analysis component or module to generate and/or determine the statistical associations between the aspects of images and potential search constraints to recommend. Statistical associations 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, by incorporating the use of an unsupervised and supervised machine learning to find statistical associations of keywords or terms of interest that are variants, co-variants, and related to other keywords where statistical association is considered unification of the keywords, as taught by Gulati (Paragraph 0045), because both applications are directed to text analysis via the use of extracting terms (head words) and their respective variants; generating and determining statistical associations of keywords (or head words) using the incorporated unsupervised and supervised machine learning algorithms/methods efficiently and automatically guide (and/or curate) a search in a manner that is likely to result in search results that are more consistent with the user's search interests than the search results associated with conventional search engines (see Gulati Paragraph 0035).

	Flores, Gulati, and Yu disclose all of the limitations as set forth in claim 19 and 22 and most of claim 24 but does not appear to disclose identify a group of the multiword terms that are equal in number of words and head words in the multiword terms.

	identify a group of the multiword terms that are equal in number of words and head words in the multiword terms [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" and "blow molding" may be organized under "molding." The examiner interprets the group of compound noun phrases to be equal in number of words as compound noun phrases only contain two words therefore grouping (unifying) compound noun phrases (multi-word terms) are limited multi-word terms that have two words.];
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating organizing or unifying compound noun phrases that share the same head word, as taught by Doornenbal (Paragraph 0027-0031), because all three applications are directed to text analysis via the extracting terms and phrases (multiword terms); configuring the vocabulary tool to extract and group compound phrases that share the same head as compound phrase and its respective variants enables more accurate searching of the document corpus or collection of documents to be parsed and analyzed (see Doornenbal Paragraph 0032);

As to claim 25:
	Flores discloses:
	The non-transitory computer-readable storage medium of claim 24 having further computer-readable program code stored therein that in response to execution by the processing circuitry, causes the apparatus to further normalize the head word and 15variants of the head word to provide a canonical name for the head word and variants of the head word, and in a display of multiword terms in the unified group of multiword terms, represent any of the head word and variants of the head word that differ from the canonical name with the canonical name [Paragraph 0143 teaches the domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific phrases and their variant phrases, into the canonical designations and their corresponding variants, respectively. As used herein, "canonical designation" means a term or phrase in a data set for which many similar ways to identify the term or phrase exist. As used herein, "corresponding variants" mean the similar terms or phrases for a given canonical designation. An individual word may be a domain-specific term by itself or may be an acronym for a domain-specific phrase. Paragraph 0144 teaches the final representation of cleaned data is defined as the domain vocabulary. The domain vocabulary is preferably input into the associative memory, and may be used in one or more downstream system(s). To elaborate, the examiner interprets normalizing the domain-specific terms and phrases and their respective variants to include head words and variants as head words can reasonably be a domain specific term. The examiner interprets the final representation of cleaned data, which includes phrases (multiword terms) is reasonably a display of cleaned data used for input. The examiner also interprets normalizing the domain specific terms and respective variants into canonical designations and respective variants, where a domain specific term can reasonably be a word that is also a head word in a multiword term or phrase, similar to aforementioned analysis of terms of interest or words and their variants normalized into canonical designations.] 

Flores, Gulati, and Yu disclose all of the limitations as set forth in claim 19, 22, 24, and most of claim 25 but does not appear to disclose head words.
	Doornenbal discloses:
head words [Paragraph 0027-0031 teach a controlled vocabulary may be designed such that semantically similar compound noun phrases are grouped together or otherwise organized. For example, compound noun phrases such as "epitaxial films" and "thin films" may be organized under head word "films," while "extrusion molding" and "blow molding" may be organized under "molding." The examiner interprets the group of compound noun phrases to be equal in number of words as compound noun phrases only contain two words therefore grouping (unifying) compound noun phrases (multi-word terms) are limited multi-word terms that have two words.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating organizing or unifying compound noun phrases that share the same head word, as taught by Doornenbal (Paragraph 0027-0031), because all three applications are directed to text analysis via the extracting terms and phrases (multiword terms); configuring the vocabulary tool to extract and group compound phrases that share the same head as compound phrase and its respective variants enables more accurate searching of the document corpus or collection of documents to be parsed and analyzed (see Doornenbal Paragraph 0032)

As to claim 26:
	Flores does not disclose but Gulati discloses:
The non-transitory computer-readable storage medium of claim 24, wherein the apparatus being caused to unify the multiword terms further includes being caused to at least: unify modifiers in the unified group of multiword terms, including for a modifier of the modifiers in a multiword term of the unified group, the apparatus being caused to 25use the unsupervised machine learning algorithm and the supervised machine learning algorithm to identify others of the modifiers in others of the unified group that are variants of the modifier [Paragraph 0045 teaches unsupervised and supervised 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, by incorporating the use of an unsupervised and supervised machine learning to find statistical associations of keywords or terms of interest that are variants, co-variants, and related to other keywords where statistical association is considered unification of the keywords, as taught by Gulati (Paragraph 0045), because both applications are directed to text analysis via the use of extracting terms (modifiers) and their respective variants; generating and determining statistical associations of keywords (or modifiers) using the incorporated unsupervised and supervised machine learning algorithms/methods efficiently and automatically guide (and/or curate) a search in a manner that is likely to result in search results that are more consistent with the user's search interests than the search results associated with conventional search engines (see Gulati Paragraph 0035).

As to claim 27:
Flores discloses:
The non-transitory computer-readable storage medium of claim 26 having further computer-readable program code stored therein that in response to execution by the processing circuitry, causes the apparatus to further normalize the modifier and -29-AttyDktNo: B86918 2810.US1 (0207.9)17-2382-US-NP variants of the modifier to provide a canonical name for the modifier and variants of the modifier, and in a display of multiword terms in the unified group of multiword terms, represent any of the modifier and variants of the modifier that differ from the canonical name with the canonical name [Paragraph 0143 teaches the domain vocabulary processing tool is preferably further configured to normalize the domain-specific terms and their variant terms, and the domain-specific phrases and their variant phrases, into the canonical designations and their corresponding variants, respectively. As used herein, "canonical designation" means a term or phrase in a data set for which many similar ways to identify the term or phrase exist. As used herein, "corresponding variants" mean the similar terms or phrases for a given canonical designation. An individual word may be a domain-specific term by itself or may be an acronym for a domain-specific phrase. Paragraph 0144 teaches the final representation of cleaned data is defined as the domain vocabulary. The domain vocabulary is preferably input into the associative memory, and may be used in one or more downstream system(s). To elaborate, the examiner interprets normalizing the domain-specific terms and phrases and their respective variants to include modifiers and their respective variants as modifiers can reasonably be a domain specific term. The final representation of cleaned data, which includes phrases (multiword terms) is reasonably a display of cleaned data used for input].

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores et al. (US Publication No.: US 20170004413 A1) hereinafter Flores, in view of Gulati et al. (U.S. Publication No: 20190163768 A1) hereinafter Gulati, in view of Yu et al. (U.S. Publication No: 20050033568 A1) .
As to claim 29:
Flores discloses: 
The apparatus of claim 1, wherein the apparatus is caused to use the supervised machine learning algorithm with the linguistic features and contextual features to identify the variants of the term of interest including any abbreviations, acronyms, and misspellings of the term of interest [Paragraph 0028 teaches the associative memory software incorporates an associative memory and a machine learning algorithm enabled to identify patterns of similarities in the received data. Paragraph 0080 teaches in the terminology of machine learning, a classification system is considered an example of supervised learning. Paragraph 0143 teaches the domain vocabulary processing tool 120 is preferably further configured to normalize the domain-specific terms 122a and their variant terms 122b, and the domain-specific phrases 124a and their variant phrases 124b, into the canonical designations 126a and their corresponding variants 126b, respectively. As used herein, "canonical designation" means a term or phrase in a data set for which many similar ways to identify the term or phrase exist. As used herein, "corresponding variants" mean the similar terms or phrases for a given canonical designation 126a (see FIG. 5). An individual word may be a domain-specific term 122a (see FIG. 5) by itself or may be an acronym for a domain-specific phrase 124a (see FIG. 5). Paragraph 0214 teaches the computer implemented data driven classification and data quality checking system 10 (see FIGS. 1A-1C) further comprises a domain vocabulary processing tool 120 (see FIG. 1A) in communication with the interface application 22 (see FIG. 1A) and coupled to the associative memory 28 (see FIG. 1A, 5) of the associative memory software 24 (see FIG. 1A). The domain vocabulary processing tool 120 (see FIG. 1A) is preferably configured to extract relevant domain-specific terms 122a (see FIG. 5) and domain-specific phrases 124a (see FIG. 5), and their respective variant terms 122b (see FIG. 5) and variant phrases 124b   

Flores, Gulati, and Yu disclose all of the limitations as set forth in claim 1 and 20 but does not appear to disclose variants of the term of interest including any abbreviations, acronyms, and misspellings of the term of interest.
Boinodiris discloses:
variants of the term of interest including any abbreviations, acronyms, and misspellings of the term of interest [Paragraph 0016 teaches concept expansion systems and cognitive computing systems in general may be useful because human-input concept terms, whether seed concept terms or expanded concept terms may often be missing from dictionaries. These often missed terms may include, for example, acronyms, abbreviations, spelling variants, informal shorthand terms (e.g., “abx” for “antibiotics”) and composite terms (e.g., “may-december,” or “virus/worm”). Further, new words may continually be developing, which may only be available on social medial portals. Concept expansion 
Note: The examiner interprets a collection of large sets of concept terms to interpret queries to be the claimed variants of the term of interprets wherein the collection is reasonably interpreted to include acronyms, abbreviations, spelling variants, informal shorthand terms.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Flores, Gulati, and Yu, by incorporating a collection of large sets of concept terms to interpret queries that include acronyms, abbreviations, spelling variants, informal shorthand terms, as taught by Boinodiris (Paragraph 0016), because all four applications are directed to text analysis utilizing terms variants; incorporating a collection of large sets of concept terms to interpret queries that include acronyms, abbreviations, spelling variants, informal shorthand terms is useful for search engines to collect large sets of concept terms to better interpret queries (see Boinodiris Paragraph 0016).


Response to Arguments
	The following is in response to Applicant’s arguments filed on 12/09/2020 
	Regarding A(1), Applicant argues that the cited references Flores, Gulati, and Yu do not teach “an apparatus caused to extract linguistic features and contextual features of keywords.”

Examiner presents the following response to Applicant’s arguments:
Applicant’s arguments have been fully considered but they are not persuasive. Gulati’s disclosure of systems and methods for searching digital content sufficiently discloses the current claim language, “extract linguistic features and contextual features of the term of interest and the candidate 


Regarding A(2), Applicant argues that the cited references Flores, Gulati, and Yu “does not teach use of a supervised machine learning algorithm with both linguistic features and contextual features to identify variants of a term of interest, similar to the claimed invention.”

Examiner presents the following response to Applicant’s arguments:
Yu’s disclosure of systems and methods for identifying synonymous terms from text using machine learning techniques, including unsupervised, partially supervised, and supervised machine learning techniques sufficiently discloses the current claim language, “use a supervised machine learning algorithm with the linguistic features and contextual features to identify variants of the term of interest from the candidate variants of the term of interest” (see Paragraphs 0021, and 0023-0029). The 

Regarding A(3), applicant argues that Gulati does not in either paragraph (0029 and 0045) teach or suggest extraction of linguistic features including string similarities similar to the claim.

Examiner presents the following response to Applicant’s arguments:
Applicant’s arguments have been fully considered but they are not persuasive. Gulati’s disclosure of systems and methods for searching digital content sufficiently discloses the current claim language, “extract the linguistic features including string similarities between text strings that are the term of interest and the candidate variants of the term of interest” (see Paragraph 0029, 0042, 0044, and 0045). Each image included in a searchable database may be associated with various forms of metadata. The image and/or the metadata may be stored as a database record, such as enhanced image database record 320 of FIG. 3B. Briefly, the image metadata may include any automatically generated and/or manually provided data that encodes, or otherwise indicates virtually any aspect of the image. The persons, objects, locations, and scenes depicted within an image may be herein collectively referred to as the content of an image (see Paragraph 0045). Images included in a searchable database herein may be associated with multiple keywords, natural language phrases, properties, features, or characteristics based on statistical associations discussed above. That is, in the various embodiments, an image depicting a baby may be associated with multiple keywords (via metadata) of similar (but non-equivalent) semantics, such as but not limited to "baby," "infant," "newborn," and the like due to the above discussed statistical associations (see Paragraph 0042). Based on a selected example image depicting a baby, an enhanced system may generate and recommend various keywords associated with a baby (see Paragraph 0044). A database, such as but not limited to a database including synonyms and antonyms (e.g., a thesaurus database) may be consulted to generate the statistical associations where statistical associations may include a semantic similarity and/or difference, as well as a contextual similarity and/or difference (see Paragraph 0045). In the context of the current claim language, string similarities between text strings are interpreted to be included in the extracted linguistic features, wherein linguistic features are interpreted to include semantics in view of the application specification 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169